Exhibit 10.1

EXECUTION VERSION

 

 

 

LOAN MODIFICATION AGREEMENT

dated as of

May 30, 2017,

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS, INC.,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK, USA,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers

COMPASS BANK, FIFTH THIRD BANK, MORGAN STANLEY SENIOR

FUNDING, INC., SCOTIA CAPITAL (USA) INC., and SIEMENS FINANCIAL

SERVICES, INC.

as Co-Managers

 

 

 



--------------------------------------------------------------------------------

LOAN MODIFICATION AGREEMENT dated as of May 30, 2017 (this “Agreement”), among
CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (the “Borrower”),
COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (“Parent”), the
Subsidiary Guarantors listed on the signature pages hereto, the Accepting
Lenders (as defined below) and CREDIT SUISSE AG (“CS”), as administrative agent
(in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of July 25, 2007, as amended
and restated as of November 5, 2010, February 2, 2012 and January 27, 2014, and
as further amended as of March 9, 2015, May 18, 2015 and December 5, 2016 (as
the same may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Parent, the Lenders party thereto and CS, as Administrative Agent and
as Collateral Agent for the Lenders.

Pursuant to Section 2.25(a) of the Credit Agreement, the Borrower made, by
written notice to the Administrative Agent, a Loan Modification Offer to all of
the Revolving Credit Lenders to make certain Permitted Amendments as described
herein and therein to the Revolving Credit Commitments.

The Revolving Credit Lenders party hereto (the “Accepting Lenders” or the
“Extended Revolving Credit Lenders”) are willing to agree to such Permitted
Amendments as of the Loan Modification Effective Date (as defined below), on the
terms and subject to the conditions set forth herein and in the Credit
Agreement.

In connection with the Loan Modification Offer contemplated by this Agreement,
and immediately after giving effect thereto, the Revolving Credit Commitments of
the Accepting Lenders shall be reduced to $739,000,000, to the extent
applicable.    

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not otherwise defined
herein (including the Preliminary Statement hereto) shall have the meanings
assigned thereto in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
This Agreement shall be a “Loan Document” and a “Loan Modification Agreement”
for all purposes of the Credit Agreement and the other Loan Documents.

(b) The Revolving Credit Commitments and Revolving Loans of all Revolving Credit
Lenders in effect immediately prior to the Loan Modification Effective Date are
referred to herein as “Existing Revolving Credit Commitments” and “Existing
Revolving Loans”, respectively.

 

2



--------------------------------------------------------------------------------

(c) The consummation of the Loan Modification Offer described in Sections 2 and
3 hereof, the amendment of the Credit Agreement described in Section 4 hereof
and the payment of fees and expenses with respect to each of the foregoing, in
each case on the Loan Modification Effective Date, are collectively referred to
herein as the “Transactions”.

SECTION 2. Concerning the Revolving Credit Commitments and the Revolving Loans.
(a) On the Loan Modification Effective Date, the Revolving Credit Commitments
and the Revolving Loans of each Accepting Lender in an aggregate principal
amount set forth on Schedule I under the headings “Extended Revolving Credit
Commitments” and “Extended Revolving Loans”, respectively, in each case opposite
the name of such Lender, shall convert into extended revolving credit
commitments (the “Extended Revolving Credit Commitments”) and extended revolving
loans (the “Extended Revolving Loans”) of such Lender, respectively, and shall
continue to be in effect and outstanding under the Credit Agreement on the terms
and conditions set forth herein and therein. In the event the Revolving Loans of
any Accepting Lender outstanding on the Loan Modification Effective Date
(immediately prior to the consummation of such conversion), if any, shall be of
more than one Type or, in the case of Eurodollar Revolving Loans, shall have
more than one Interest Period, such conversion shall be accomplished by means of
each such Revolving Loan converting into an Extended Revolving Loan of the same
Type as such original Revolving Loan (and, where applicable, having the initial
Interest Period that ends on the last day of the Interest Period applicable to
such original Loan) in the same proportion as the aggregate principal amount set
forth on Schedule I under the heading “Extended Revolving Loans” opposite the
name of such Lender bears to the aggregate principal amount of all the Revolving
Loans of such Lender as of the Loan Modification Effective Date (determined
immediately prior to the consummation of such conversion).

(b) The Existing Revolving Credit Commitments and the Existing Revolving Loans
of any Revolving Credit Lender that are not Extended Revolving Credit
Commitments and Extended Revolving Loans, respectively, shall constitute
“Non-Extended Revolving Credit Commitments” and “Non-Extended Revolving Loans”,
respectively, in each case under the Credit Agreement and shall continue to be
in effect and outstanding under the Credit Agreement on the terms and conditions
set forth herein and therein. Each Revolving Credit Lender with a Non-Extended
Revolving Credit Commitment shall be referred to, in such capacity, as a
“Non-Extended Revolving Credit Lender”.

(c) None of transactions set forth in this Section 2 shall be deemed to be a
conversion of any Revolving Loan into a Loan of a different Type or with a
different Interest Period or a payment or prepayment of any Revolving Loan, and
the parties hereto hereby agree that no breakage or similar costs will accrue
solely as a result of the transactions contemplated by this Section 2.

(d) For all purposes of the Credit Agreement and the other Loan Documents, the
Extended Revolving Credit Commitments as defined herein shall constitute
“Revolving Credit Commitments” under the Credit Agreement and the

 

3



--------------------------------------------------------------------------------

Extended Revolving Loans as defined herein shall constitute “Revolving Loans”
under the Credit Agreement. Except to the extent provided below, the terms and
conditions of the Extended Revolving Credit Commitments and the Extended
Revolving Loans (in each case as defined herein) shall be identical to those of
the Revolving Credit Commitments and the Revolving Loans, (in each case as
defined in the Credit Agreement), respectively.

(i) As used in the Credit Agreement, the “Revolving Credit Maturity Date” with
respect to the Extended Revolving Credit Commitments and the Extended Revolving
Loans shall be January 27, 2021; provided that if on any date prior to
January 27, 2021 (any such date, a “Revolving Credit Reference Date”), an
aggregate principal amount in excess of $250,000,000 of (u) 2019 Notes, (v) 2019
Term G Loans, (w) 2020 Notes, (x) 2021 Term H Loans and (y) any Indebtedness
(“Refinanced Indebtedness”) incurred to refinance or otherwise extend the
maturity date of 2019 Notes, 2019 Term G Loans, 2020 Notes, 2021 Term H Loans,
or other Refinanced Indebtedness, is outstanding and scheduled to mature or
similarly become due on or prior to the date that is ninety-one (91) days after
the Revolving Credit Reference Date, the “Revolving Credit Maturity Date” shall
instead be the Revolving Credit Reference Date; provided further, that, in each
case, if any such day is not a Business Day, the Revolving Credit Maturity Date
shall be the Business Day immediately preceding such day.

(e) Upon the effectiveness of this Agreement, Schedule I sets forth each of the
Revolving Credit Lenders and their respective Revolving Credit Commitments,
Extended Revolving Credit Commitments and Non-Extended Revolving Credit
Commitments.

(f) The Administrative Agent and each Accepting Lender hereto hereby waive the
requirement that the Borrower provide advance written notice of their intent to
reduce Revolving Credit Commitments pursuant to Section 2.09 of the Credit
Agreement.

(g) All Revolving Loans will be made by all Revolving Credit Lenders (including
Revolving Credit Lenders with Non-Extended Revolving Credit Commitments and
Revolving Credit Lenders with Extended Revolving Credit Commitments) in
accordance with their Pro Rata Percentage of the aggregate Revolving Credit
Commitments (determined, in the case of any Revolving Credit Lender, on the
basis of the aggregate amount of its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments), until the Revolving Credit
Maturity Date with respect to the Non-Extended Revolving Credit Commitments;
thereafter all Revolving Loans will be made by all Revolving Credit Lenders
holding Extended Revolving Credit Commitments in accordance with their Pro Rata
Percentage of such Extended Revolving Credit Commitments.

(h) Prior to the Revolving Credit Maturity Date with respect to the Non-Extended
Revolving Credit Commitments, each prepayment of Revolving Loans shall be
allocated among all of the Revolving Credit Lenders on a ratable basis
(including Revolving Credit Lenders with Non-Extended Revolving Credit
Commitments and

 

4



--------------------------------------------------------------------------------

Revolving Credit Lenders with Extended Revolving Credit Commitments). From and
after the Maturity Date with respect to the Non-Extended Revolving Credit
Commitments, each prepayment of Revolving Loans shall be allocated among the
Revolving Credit Lenders holding Extended Revolving Credit Commitments on a
ratable basis.

(i) For the avoidance of doubt, except as otherwise provided above, (i) the
Extended Revolving Credit Commitments and the Non-Extended Revolving Credit
Commitments shall each constitute a separate Class of Commitments for all
purposes under the Credit Agreement and (ii) the Extended Revolving Loans and
the Non-Extended Revolving Loans shall each constitute a separate Class of Loans
for all purposes under the Credit Agreement. Further, for the avoidance of
doubt, at any time after the Loan Modification Effective Date, pursuant to
Section 2.21(a) of the Credit Agreement, the Borrower may request that any
Non-Extended Revolving Credit Lender assign all or a portion of such Lender’s
Non-Extended Revolving Credit Commitments and Non-Extended Revolving Loans to
any new or existing Extended Revolving Credit Lender, which Non-Extending
Revolving Credit Commitments and Non-Extended Revolving Loans shall convert into
Extended Revolving Credit Commitments and Extended Revolving Loans,
respectively; provided that in no event shall the aggregate amount of the
Extended Revolving Credit Commitments exceed $750 million.

(j) Unless earlier terminated, on the Revolving Credit Maturity Date for the
Non-Extended Revolving Credit Commitments, the Non-Extended Revolving Credit
Commitments will terminate, and the Non-Extended Revolving Credit Lenders will
have no further obligation to make Revolving Loans to the Borrower, or to
acquire participations in Letters of Credit made or issued after such Revolving
Credit Maturity Date; provided that the foregoing will not release any
Non-Extended Revolving Credit Lender from any such obligation to make Revolving
Loans to the Borrower or acquire or fund participations in Letters of Credit, in
each case that was required to be performed on or prior to the Revolving Credit
Maturity Date for the Non-Extended Revolving Credit Commitments. On the
Revolving Credit Maturity Date for the Non-Extended Revolving Credit
Commitments, each Extended Revolving Credit Lender will acquire and fund, in
accordance with Section 2.23, participations in Letters of Credit outstanding on
the Revolving Credit Maturity Date for the Non-Extended Revolving Credit
Commitments, and will acquire and fund, in accordance with Section 2.23,
participations in Letters of Credit issued after such Revolving Credit Maturity
Date, in each case in an amount equal to such Lender’s Pro Rata Percentage of
such Letter of Credit, regardless of whether any Default or Event of Default
existed on such Revolving Credit Maturity Date for the Non-Extended Revolving
Credit Commitments; provided that the Revolving Credit Exposure of each Extended
Revolving Credit Lender does not exceed such Extended Revolving Credit Lender’s
Extended Revolving Credit Commitment.

(k) Each of the parties hereto hereby agrees that, upon the effectiveness of
this Agreement, the Credit Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the foregoing provisions of this
Section 2.

 

5



--------------------------------------------------------------------------------

SECTION 3. Revolving Credit Commitment Reduction. Upon the effectiveness of this
Agreement, and without any further action of any party hereto, the Revolving
Credit Commitments of all of the Accepting Lenders in effect immediately prior
to the Loan Modification Effective Date will be reduced, among such Accepting
Lenders, to $739,000,000, to the extent applicable. Schedule I attached hereto
reflects such reduction in the Revolving Credit Commitments. Notwithstanding
anything to the contrary in the Credit Agreement, including Section 2.09(c)
thereof, each of the Accepting Lenders hereby consents to the allocations set
forth on Schedule I and, solely for any reduction in Revolving Credit
Commitments pursuant to this Agreement, waives any requirement that such
reduction in Revolving Credit Commitments be made ratably among the applicable
Lenders. Each of the Accepting Lenders hereby agrees that the Borrower may make
one or more additional Loan Modification Offers to Revolving Credit Lenders that
are not Accepting Lenders on substantially the same terms contained in this
Agreement and, in connection therewith, may reduce the Revolving Credit
Commitments of any Revolving Credit Lender that accepts any such subsequent Loan
Modification Offer on a non pro-rata basis, without any further reduction to the
Revolving Credit Commitments of the Accepting Lenders, so long as such
reductions are effected in a manner commensurate with the reduction set forth in
this Section 3; provided that in no event shall the aggregate amount of the
Extended Revolving Credit Commitments exceed $750 million.

SECTION 4. Other Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions set forth in Section 6 hereof, the Credit Agreement is hereby
amended as follows, effective as of the Loan Modification Effective Date:

(a) Section 6.12 (Interest Coverage Ratio) of the Credit Agreement is hereby
amended by (i) replacing in its entirety the chart contained therein with the
following:

 

Period

   Ratio

December 31, 2013 through December 31, 2017

   1.75 to 1.00

Thereafter

   2.00 to 1.00

(ii) inserting the following sentence at the end of such Section 6.12:
“Notwithstanding anything to the contrary contained herein, solely for purposes
of this Section 6.12, the Interest Coverage Ratio (including Consolidated EBITDA
for purposes thereof) shall be determined on a pro forma basis giving effect to
any Asset Sale during the applicable period and the use of proceeds thereof
during such period”.

(b) Section 6.13 (Maximum Secured Net Leverage Ratio) of the Credit Agreement is
hereby amended by replacing in its entirety the chart contained therein with the
following:

 

6



--------------------------------------------------------------------------------

Period

   Ratio

April 1, 2017 through December 31, 2019

   4.50 to 1.00

January 1, 2020 through September 30, 2020

   4.25 to 1.00

Thereafter

   4.00 to 1.00

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, each of Parent, the Borrower and each Subsidiary
Guarantor hereby represents and warrants to each of the Revolving Credit
Lenders, the Administrative Agent, the Issuing Banks and the Collateral Agent
that:

(a) This Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(b) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct (A) in the case
of representations and warranties qualified as to materiality, in all respects,
and (b) otherwise, in all material respects, in each case on and as of the Loan
Modification Effective Date as though made on and as of such date, except to the
extent that such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were so true and correct
as of such earlier date (it being understood and agreed that the Transactions
(as defined in this Agreement) shall be deemed to be the Subject Transactions
for the purposes of the representation and warranty made in Section 3.22 of the
Credit Agreement).

(c) No Default or Event of Default has occurred and is continuing.

(d) None of the Security Documents in effect on the Loan Modification Effective
Date will be rendered invalid, non-binding or unenforceable against any Loan
Party as a result of this Agreement. The Guarantees created under such Security
Documents will continue to guarantee the Obligations (as the Obligations are
modified hereunder) to the same extent as they guaranteed the Obligations
immediately prior to the Loan Modification Effective Date. Upon the filing of
the Mortgage Amendments (as defined below), the Liens created under such
Security Documents will continue to secure the Obligations (as the Obligations
are modified hereunder), and will continue to be perfected, in each case, to the
same extent as they secured the Obligations or were perfected immediately prior
to the Loan Modification Effective Date. Schedule II attached hereto contains a
list of the Mortgaged Properties as of the Loan Modification Effective Date.

SECTION 6. Effectiveness. This Agreement shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Loan Modification Effective Date”):

 

7



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Agreement that, when taken together, bear the signatures of
Parent, the Borrower, each Subsidiary Guarantor and each Accepting Lender (such
Accepting Lenders to constitute the Required Covenant Lenders).

(b) The Administrative Agent shall have received a favorable written opinion of
(i) Bass, Berry & Sims PLC, counsel for Parent and the Borrower, substantially
to the effect set forth on Exhibit A-1 attached hereto, (ii) Hodgson Russ LLP,
New York counsel for Parent and the Borrower, substantially to the effect set
forth on Exhibit A-2 and (iii) the general counsel of Parent, substantially to
the effect set forth Exhibit A-3 attached hereto.

(c) The Administrative Agent shall have received (i) a certificate as to the
good standing of the Parent and the Borrower as of a recent date, from the
Secretary of State of its state of organization; (ii) a certificate of the
Secretary or Assistant Secretary of the Parent and the Borrower dated the Loan
Modification Effective Date and certifying (A) that attached thereto is a true
and complete copy of (1) the by-laws (or equivalent thereof) and (2) the
certificate or articles of incorporation, certified as of a recent date by the
Secretary of State of the applicable state of organization, in each case of such
Loan Party as in effect on the Loan Modification Effective Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(or, if such by-laws (or equivalent thereof) or certificate or articles of
incorporation have not been amended or modified since any delivery thereof to
the Administrative Agent on or subsequent to the Closing Date certifying that no
such amendment or modification has occurred), (B) that attached thereto is a
true and complete copy of resolutions duly adopted by the Board of Directors (or
equivalent thereof) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (C) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of such Loan Party; (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the Loan
Modification Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.01 of the Credit Agreement as if the Transactions were a
Credit Event.

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Loan Modification Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.

(f) The Security Documents shall be in full force and effect on the Loan
Modification Effective Date, and the Collateral Agent on behalf of the Secured
Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document.

 

8



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received payment from the Borrower, for
the account of each Accepting Lender, a fee in an amount equal to 0.50% of the
aggregate principal amount of such Accepting Lender’s Existing Revolving Credit
Commitments (whether used or unused) that are converted into Extended Revolving
Credit Commitments on the Loan Modification Effective Date (for such purposes,
determined after giving effect to the reduction referred to in Section 3 above).
Such fees shall be payable in immediately available funds and, once paid, shall
not be refundable in whole or in part.

(h) The Administrative Agent shall have received a completed standard “Life of
Loan” Federal Emergency Management Agency Standard Flood Hazard Determination
form with respect to each Mortgaged Property, and, if any Mortgaged Property is
located in an area determined by the Federal Emergency Management Agency to have
special flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board of Governors.

The Administrative Agent shall notify the parties hereto of the Loan
Modification Effective Date and such notice shall be conclusive and binding.

SECTION 7. Additional Undertakings. (a) Each of Parent and the Borrower
covenants and agrees with each Accepting Lender party hereto, which Lenders
constitute the Required Covenant Lenders, that, so long as the Credit Agreement
remains in effect and until (i) the Revolving Credit Commitments have been
terminated, (ii) the principal of and interest on each Revolving Loan has been
paid in full, (iii) all Fees and all other expenses or amounts payable under any
Loan Document in respect of the foregoing have been paid in full and (iv) all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full or other arrangements acceptable to the
Issuing Banks and the Administrative Agent have been made with respect thereto,
unless the Required Covenant Lenders shall otherwise consent in writing,
notwithstanding anything in the Credit Agreement or any other Loan Document to
the contrary, neither Parent nor the Borrower will, nor will they cause or
permit any of the Subsidiaries to:

(i) Incur or establish any (i) Incremental Term Loan Commitments, (ii) Revolving
Credit Commitment Increases, (iii) revolving credit commitments in accordance
with Section 6.01(r) of the Credit Agreement (as may be in effect from time to
time) or (iv) Indebtedness in accordance with Section 6.01(w) of the Credit
Agreement (as may be in effect from time to time), in each case pursuant to
clause (a)(x) of the definition of “Incremental Amount” in excess of
$1,000,000,000 in the aggregate for all of the foregoing collectively (which,
for the avoidance of doubt, shall not limit amounts which may be incurred
pursuant to the proviso in such definition);

 

9



--------------------------------------------------------------------------------

(ii) In the event that the Net Cash Proceeds (including, for the avoidance of
doubt, any deferred amounts) of any Asset Sale of any Hospital (or one or more
Hospitals as part of the same transaction) for which a definitive sale agreement
or a letter of intent to sell has been entered into on or prior to the Loan
Modification Effective Date (which Hospitals have been identified to the
Administrative Agent prior to the date hereof) is equal to or greater than
$50,000,000 (the “Announced Divestitures”), reinvest any of such proceeds
pursuant to the first proviso of the definition of “Net Cash Proceeds”;

(iii) Make any Restricted Payment pursuant to Section 6.06(a)(vii) of the Credit
Agreement (as in effect from time to time) if, at the time of and after giving
effect thereto, the Secured Net Leverage Ratio would exceed 3.0 to 1.0;
provided, however, that, notwithstanding the foregoing, in the event that at the
time of and after giving effect thereto, the Borrower’s Leverage Ratio is equal
to or less than 6.0 to 1.0, neither Parent nor the Borrower will, nor will they
cause or permit any of the Subsidiaries to, make any Restricted Payment pursuant
to Section 6.06(a)(vii) of the Credit Agreement (as in effect from time to time)
if, at the time of and after giving effect thereto, the Secured Net Leverage
Ratio would exceed 3.5 to 1.0;

(iv) Retain any Declined Proceeds of any Announced Divestiture pursuant to
Section 2.13(f) of the Credit Agreement. In the event that the proceeds of any
Announced Divestiture become Declined Proceeds, the Borrower will voluntarily
prepay Term Loans in an aggregate amount equal to such Declined Proceeds
pursuant to Section 2.12 of the Credit Agreement; or

(v) Request any Letters of Credit that would cause the L/C Exposure in respect
of Letters of Credit for which Wells Fargo Bank, National Association or its
Affiliates is the Issuing Bank to exceed $75,000,000, notwithstanding anything
in Section 2.23 of the Credit Agreement to the contrary.

(b) The Borrower hereby agrees that, subject to the terms and requirements
contained in the Credit Agreement and the other Loan Documents, the Borrower
will use commercially reasonable efforts to, at least 20 days prior to executing
any new Mortgage, provide prior written notice to each Revolving Credit Lender
of their intention to execute a Mortgage and, unless otherwise required by the
Credit Agreement or any other Loan Document, no Mortgage related to such
Mortgaged Property shall be executed and delivered until confirmation is
received from each Revolving Credit Lender that flood insurance due diligence
and flood insurance compliance has been completed (such confirmation not to be
unreasonably conditioned, withheld or delayed) (it being understood and agreed
that compliance by the Borrower with its obligations under the Credit Agreement
and other Loan Documents shall not constitute a breach of the foregoing).

For the avoidance of doubt, the undertakings in this Section 7 shall replace in
their entirety those undertakings in Section 6 of that certain Amendment No. 2
dated as of December 5, 2016, and such undertakings shall have no further force
or effect. The

 

10



--------------------------------------------------------------------------------

provisions of this Section 7 of this Amendment are solely for the benefit of the
Accepting Lenders and a majority in interest of such Lenders may (i) amend or
otherwise modify this Section 7 or, solely for the purposes of this Section 7,
the defined terms used, directly or indirectly, herein, or (ii) waive any
non-compliance with this Section 7 or any Default or Event of Default resulting
from such non-compliance. In addition, for the avoidance of doubt, any breach of
this Section 7 shall constitute a breach of a covenant contained in a Loan
Document in accordance with Article VII(e) of the Credit Agreement.

SECTION 8. Effect of this Amendment. (a) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Agreement shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein.

(b) From and after the Loan Modification Effective Date, any reference to the
Credit Agreement shall mean the Credit Agreement as modified (or deemed
modified) by this Agreement.

SECTION 9. Reaffirmation; Further Assurances. (a) Each of Parent, the Borrower
and each of the Subsidiary Guarantors identified on the signature pages hereto
(collectively, Parent, the Borrower and such Subsidiary Guarantors, the
“Reaffirming Loan Parties”) hereby acknowledges that it expects to receive
substantial direct and indirect benefits as a result of this Agreement and the
transactions contemplated hereby. Each Reaffirming Loan Party hereby consents to
this Agreement and the transactions contemplated hereby, and hereby confirms its
respective guarantees (including in respect of the Extended Revolving Credit
Commitments), pledges and grants of security interests (including in respect of
the Extended Revolving Credit Commitments), as applicable, under each of the
Loan Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Agreement and the transactions contemplated hereby, such
guarantees, pledges and grants of security interests shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties
(including in respect of the Extended Revolving Credit Commitments). Each of the
Reaffirming Loan Parties further agrees to take any action that may be required
or that is reasonably requested by the Administrative Agent to effect the
purposes of this Agreement, the transactions contemplated hereby or the Loan
Documents and hereby reaffirms its obligations under each provision of each Loan
Document to which it is party.

(b) On or prior to December 11, 2017 (or such later date as the Administrative
Agent in its sole discretion may permit) the Borrower shall deliver, with

 

11



--------------------------------------------------------------------------------

respect to each Mortgage encumbering a Mortgaged Property, either (x) an
amendment thereof (each, a “Mortgage Amendment”), setting forth such changes as
are reasonably necessary to reflect that the lien securing the Obligations under
the Credit Agreement encumbers such Mortgaged Property and to further grant,
preserve, protect, confirm and perfect the first-priority lien and security
interest thereby created and perfected, and opinions by local counsel reasonably
acceptable to the Administrative Agent regarding the enforceability of each such
Mortgage Amendment, or (y) opinions or other written confirmations from local
counsel reasonably acceptable to the Administrative Agent stating, to the
reasonably satisfaction of the Administrative Agent, that no such Mortgage
Amendment is required with respect to a Mortgaged Property, in each case in
substantially the same form as those Mortgage Amendments and local counsel
opinions delivered to the Administrative Agent on the First Restatement
Effective Date, except for those changes necessary to reflect the transactions
contemplated hereby, and each of the foregoing being in all respects reasonably
acceptable to the Administrative Agent.

SECTION 10. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with the Loan Documents
(including the preparation of this Agreement), including the reasonable fees,
charges and disbursements of Cravath, Swaine & Moore LLP.

SECTION 11. Notices. All notices hereunder shall be given in accordance with
Section 9.01 of the Credit Agreement.

SECTION 12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission (e.g., “pdf”) of an executed counterpart of a signature page to
this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement and once delivered, may not be withdrawn or
revoked unless this Agreement fails to become effective in accordance with its
terms on or prior to July 7, 2017.

SECTION 13. No Novation. This Agreement shall not extinguish the obligations for
the payment of money outstanding under the Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or instruments guaranteeing or securing the same, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Agreement or any
other document contemplated hereby shall be construed as a release or other
discharge of the Borrower under the Credit Agreement or any Loan Party under any
other Loan Document from any of its obligations and liabilities thereunder. The
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect, until and except as modified hereby or thereby in connection
herewith or therewith.

 

12



--------------------------------------------------------------------------------

SECTION 14. Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 15. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,   By  

/s/ Edward W. Lomicka

    Name: Edward W. Lomicka     Title: Vice President and Treasurer

 

COMMUNITY HEALTH SYSTEMS, INC.,   By  

/s/ Edward W. Lomicka

    Name: Edward W. Lomicka     Title: Vice President and Treasurer

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and as Administrative
Agent,   By  

/s/ Robert Hetu

    Name: Robert Hetu     Title: Authorized Signatory   By  

/s/ Warren Van Heyst

    Name: Warren Van Heyst     Title: Authorized Signatory

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

[Name of Revolving Credit Lender:1   By  

 

    Name:     Title:   For any Revolving Credit Lender requiring a second
signature line:   By  

 

    Name:     Title:]

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]

 

1  On file with Agent.



--------------------------------------------------------------------------------

  

CAROLINAS JV HOLDINGS GENERAL, LLC

ABILENE HOSPITAL, LLC

  

CAROLINAS JV HOLDINGS, L.P.

ABILENE MERGER, LLC

  

CENTRAL FLORIDA HMA HOLDINGS, LLC

AFFINITY HEALTH SYSTEMS, LLC

  

CENTRAL STATES HMA HOLDINGS, LLC

AFFINITY HOSPITAL, LLC

  

CHESTER HMA, LLC

AMORY HMA, LLC

  

CHESTNUT HILL HEALTH SYSTEM, LLC

  

CHHS HOLDINGS, LLC

BERWICK HOSPITAL COMPANY, LLC

  

CHHS HOSPITAL COMPANY, LLC

BILOXI H.M.A., LLC

  

CHS PENNSYLVANIA HOLDINGS, LLC

BIRMINGHAM HOLDINGS II, LLC

  

CHS TENNESSEE HOLDINGS, LLC

BIRMINGHAM HOLDINGS, LLC

  

CHS VIRGINIA HOLDINGS, LLC

BLUEFIELD HOLDINGS, LLC

  

CHS WASHINGTON HOLDINGS, LLC

BLUEFIELD HOSPITAL COMPANY, LLC

  

CITRUS HMA, LLC

BLUFFTON HEALTH SYSTEM LLC

  

CLARKSDALE HMA, LLC

BRANDON HMA, LLC

  

CLARKSVILLE HOLDINGS II, LLC

BREVARD HMA HOLDINGS, LLC

  

CLARKSVILLE HOLDINGS, LLC

BREVARD HMA HOSPITALS, LLC

  

CLEVELAND HOSPITAL COMPANY, LLC

BROWNWOOD HOSPITAL, L.P.

  

CLEVELAND TENNESSEE HOSPITAL COMPANY, LLC

BROWNWOOD MEDICAL CENTER, LLC

  

CLINTON HMA, LLC

BULLHEAD CITY HOSPITAL CORPORATION

  

COATESVILLE HOSPITAL CORPORATION

BULLHEAD CITY HOSPITAL INVESTMENT CORPORATION

  

COCKE COUNTY HMA, LLC

CAMPBELL COUNTY HMA, LLC

  

COLLEGE STATION HOSPITAL, L.P.

CARLISLE HMA, LLC

  

COLLEGE STATION MEDICAL CENTER, LLC

CARLSBAD MEDICAL CENTER, LLC

  

COLLEGE STATION MERGER, LLC

CAROLINAS HOLDINGS, LLC

  

COMMUNITY HEALTH INVESTMENT COMPANY, LLC

 

  By:  

/s/ Edward W. Lomicka

    Name: Edward W. Lomicka     Title: Vice President and Treasurer

Acting on behalf of each of the Subsidiary Guarantors set forth above

[SIGNATURE PAGE TO SECOND AMENDMENT AND RESTATEMENT AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

CP HOSPITAL GP, LLC

  

HEALTH MANAGEMENT ASSOCIATES, LP

CPLP, LLC

  

HEALTH MANAGEMENT GENERAL PARTNER I, LLC

CRESTWOOD HEALTHCARE, L.P.

  

HEALTH MANAGEMENT GENERAL PARTNER, LLC

CRESTWOOD HOSPITAL LP, LLC

  

HMA FENTRESS COUNTY GENERAL HOSPITAL, LLC

CRESTWOOD HOSPITAL, LLC

  

HMA HOSPITALS HOLDINGS, LP

CSMC, LLC

  

HMA SANTA ROSA MEDICAL CENTER, LLC

DEACONESS HOLDINGS, LLC

  

HMA SERVICES GP, LLC

DEACONESS HOSPITAL HOLDINGS, LLC

  

HMA-TRI HOLDINGS, LLC

DESERT HOSPITAL HOLDINGS, LLC

  

HOBBS MEDCO, LLC

DETAR HOSPITAL, LLC

  

HOSPITAL MANAGEMENT ASSOCIATES, LLC

DHFW HOLDINGS, LLC

  

HOSPITAL MANAGEMENT SERVICES OF FLORIDA, LP

DUKES HEALTH SYSTEM, LLC

  

HOSPITAL OF MORRISTOWN, LLC

DYERSBURG HOSPITAL COMPANY, LLC

  

JACKSON HMA, LLC

EMPORIA HOSPITAL CORPORATION

  

JACKSON HOSPITAL CORPORATION

FLORIDA HMA HOLDINGS, LLC

  

JEFFERSON COUNTY HMA, LLC

FOLEY HOSPITAL CORPORATION

  

JOURDANTON HOSPITAL CORPORATION

FORT SMITH HMA, LLC

  

KAY COUNTY HOSPITAL CORPORATION

FRANKFORT HEALTH PARTNER, INC.

  

KAY COUNTY OKLAHOMA HOSPITAL COMPANY, LLC

FRANKLIN HOSPITAL CORPORATION

  

KENNETT HMA, LLC

GADSDEN REGIONAL MEDICAL CENTER, LLC

  

KEY WEST HMA, LLC

GAFFNEY H.M.A., LLC

  

KIRKSVILLE HOSPITAL COMPANY, LLC

GRANBURY HOSPITAL CORPORATION

  

KNOXVILLE HMA HOLDINGS, LLC

GRMC HOLDINGS, LLC

  

LAKEWAY HOSPITAL COMPANY, LLC

HALLMARK HEALTHCARE COMPANY, LLC

  

LANCASTER HOSPITAL CORPORATION

HEALTH MANAGEMENT ASSOCIATES, LLC

  

LAREDO TEXAS HOSPITAL COMPANY, L.P.

 

  By:  

/s/ Edward W. Lomicka

    Name: Edward W. Lomicka     Title: Vice President and Treasurer

Acting on behalf of each of the Subsidiary Guarantors set forth above

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

LAS CRUCES MEDICAL CENTER, LLC

  

NAVARRO REGIONAL, LLC

LEA REGIONAL HOSPITAL, LLC

  

NC-DSH, LLC

LEBANON HMA, LLC

  

NORTHAMPTON HOSPITAL COMPANY, LLC

LONGVIEW CLINIC OPERATIONS COMPANY, LLC

  

NORTHWEST ARKANSAS HOSPITALS, LLC

LONGVIEW MEDICAL CENTER, L.P.

  

NORTHWEST HOSPITAL, LLC

LONGVIEW MERGER, LLC

  

NOV HOLDINGS, LLC

LRH, LLC

  

NRH, LLC

LUTHERAN HEALTH NETWORK OF INDIANA, LLC

  

OAK HILL HOSPITAL CORPORATION

MADISON HMA, LLC

  

ORO VALLEY HOSPITAL, LLC

MARSHALL COUNTY HMA, LLC

  

PALMER-WASILLA HEALTH SYSTEM, LLC

MARTIN HOSPITAL COMPANY, LLC

  

PASCO REGIONAL MEDICAL CENTER, LLC

MARY BLACK HEALTH SYSTEM LLC

  

PENNSYLVANIA HOSPITAL COMPANY, LLC

  

PHOENIXVILLE HOSPITAL COMPANY, LLC

MCSA, L.L.C.

  

POPLAR BLUFF REGIONAL MEDICAL CENTER, LLC

MEDICAL CENTER OF BROWNWOOD, LLC

  

PORT CHARLOTTE HMA, LLC

  

POTTSTOWN HOSPITAL COMPANY, LLC

MERGER LEGACY HOLDINGS, LLC

  

PUNTA GORDA HMA, LLC

METRO KNOXVILLE HMA, LLC

  

QHG GEORGIA HOLDINGS II, LLC

MISSISSIPPI HMA HOLDINGS I, LLC

  

QHG GEORGIA HOLDINGS, INC.

MISSISSIPPI HMA HOLDINGS II, LLC

  

QHG GEORGIA, LP

MOBERLY HOSPITAL COMPANY, LLC

  

QHG OF BLUFFTON COMPANY, LLC

NAPLES HMA, LLC

  

QHG OF CLINTON COUNTY, INC.

NATCHEZ HOSPITAL COMPANY, LLC

  

QHG OF ENTERPRISE, INC.

NATIONAL HEALTHCARE OF LEESVILLE, INC.

  

QHG OF FORREST COUNTY, INC.

NAVARRO HOSPITAL, L.P.

  

QHG OF FORT WAYNE COMPANY, LLC

 

  By:  

/s/ Edward W. Lomicka

    Name: Edward W. Lomicka     Title: Vice President and Treasurer

Acting on behalf of each of the Subsidiary Guarantors set forth above

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

QHG OF HATTIESBURG, INC.

  

SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY, LLC

QHG OF SOUTH CAROLINA, INC.

  

SILOAM SPRINGS HOLDINGS, LLC

QHG OF SPARTANBURG, INC.

  

SOUTHEAST HMA HOLDINGS, LLC

QHG OF SPRINGDALE, INC.

  

SOUTHERN TEXAS MEDICAL CENTER, LLC

REGIONAL HOSPITAL OF LONGVIEW, LLC

  

SOUTHWEST FLORIDA HMA HOLDINGS, LLC

RIVER OAKS HOSPITAL, LLC

  

SPOKANE VALLEY WASHINGTON HOSPITAL COMPANY, LLC

RIVER REGION MEDICAL CORPORATION

  

SPOKANE WASHINGTON HOSPITAL COMPANY, LLC

ROCKLEDGE HMA, LLC

  

STATESVILLE HMA, LLC

ROH, LLC

  

TENNESSEE HMA HOLDINGS, LP

ROSWELL HOSPITAL CORPORATION

  

TENNYSON HOLDINGS, LLC

RUSTON HOSPITAL CORPORATION

  

TOMBALL TEXAS HOLDINGS, LLC

RUSTON LOUISIANA HOSPITAL COMPANY, LLC

  

TOMBALL TEXAS HOSPITAL COMPANY, LLC

SACMC, LLC

  

TRIAD HEALTHCARE, LLC

SALEM HOSPITAL CORPORATION

  

TRIAD HOLDINGS III, LLC

SAN ANGELO COMMUNITY MEDICAL CENTER, LLC

  

TRIAD HOLDINGS IV, LLC

SAN ANGELO MEDICAL, LLC

  

TRIAD HOLDINGS V, LLC

SCRANTON HOLDINGS, LLC

  

TRIAD NEVADA HOLDINGS, LLC

SCRANTON HOSPITAL COMPANY, LLC

  

TRIAD OF ALABAMA, LLC

SCRANTON QUINCY HOLDINGS, LLC

  

TRIAD-ARMC, LLC

SCRANTON QUINCY HOSPITAL COMPANY, LLC

  

TRIAD-EL DORADO, INC.

  

TRIAD-NAVARRO REGIONAL HOSPITAL SUBSIDIARY, LLC

SEBRING HOSPITAL MANAGEMENT ASSOCIATES, LLC

  

TULLAHOMA HMA, LLC

SEMINOLE HMA, LLC

  

TUNKHANNOCK HOSPITAL COMPANY, LLC

SHARON PENNSYLVANIA HOLDINGS, LLC

  

VAN BUREN H.M.A., LLC

SHARON PENNSYLVANIA HOSPITAL COMPANY, LLC

  

VENICE HMA, LLC

SHELBYVILLE HOSPITAL COMPANY, LLC

  

VHC MEDICAL, LLC

 

  By:  

/s/ Edward W. Lomicka

    Name: Edward W. Lomicka     Title: Vice President and Treasurer

Acting on behalf of each of the Subsidiary Guarantors set forth above

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

VICKSBURG HEALTHCARE, LLC

  

WEST GROVE HOSPITAL COMPANY, LLC

VICTORIA HOSPITAL, LLC

  

WHMC, LLC

VICTORIA OF TEXAS, L.P.

  

WILKES-BARRE BEHAVIORAL HOSPITAL COMPANY, LLC

VIRGINIA HOSPITAL COMPANY, LLC

  

WILKES-BARRE HOLDINGS, LLC

WARREN OHIO HOSPITAL COMPANY, LLC

  

WILKES-BARRE HOSPITAL COMPANY, LLC

  

WOMEN & CHILDREN’S HOSPITAL, LLC

WEATHERFORD HOSPITAL CORPORATION

  

WOODLAND HEIGHTS MEDICAL CENTER, LLC

WEATHERFORD TEXAS HOSPITAL COMPANY, LLC

  

WOODWARD HEALTH SYSTEM, LLC

WEBB HOSPITAL CORPORATION

  

YAKIMA HMA, LLC

WEBB HOSPITAL HOLDINGS, LLC

  

YORK PENNSYLVANIA HOLDINGS, LLC

WESLEY HEALTH SYSTEM LLC

  

YORK PENNSYLVANIA HOSPITAL COMPANY, LLC

 

  By:  

/s/ Edward W. Lomicka

    Name: Edward W. Lomicka     Title: Vice President and Treasurer

Acting on behalf of each of the Subsidiary Guarantors set forth above

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Bass, Berry & Sims PLC Opinion2

 

2  On file with Agent.



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Hodgson Russ LLP Opinion3

 

3  On file with Agent.



--------------------------------------------------------------------------------

EXHIBIT A-3

Form of Opinion of General Counsel of Parent4

 

4  On file with Agent.



--------------------------------------------------------------------------------

Schedule I

Revolving Credit Commitments5

 

5  On file with Agent.



--------------------------------------------------------------------------------

Schedule II

Mortgaged Properties6

 

6  On file with Agent.